UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1595


JANICE CLAUDEN, Grievance Hearing of Case No. 11326,

                    Plaintiff - Appellant,

             v.

SOUTHSIDE COMMUNITY SERVICES BOARD; FRANCES CLARK, Board of
Director; ELIZABETH ENGELHORN, Executive Director; PAUL MANDEL,
Director of Community Services; LYSAUNDRA JONES; DEE HOLLAND-
BROCK, Human Rights Advocate; ALLYSON COLLINS; STACY PALMER;
SHARON GAVITT, Human Resource Manager,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:19-cv-00601-JAG)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Janice Clauden, Appellant Pro Se. Douglas Paul Holdsworth, Courtney Martin Malveaux,
JACKSON LEWIS PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Janice Clauden appeals the district court’s order dismissing her civil action pursuant

to Fed. R. Civ. P. 12(b)(6). As an initial matter, we confine our appellate review to the

issues raised in the informal brief. See 4th Cir. R. 34(b). Liberally construed, Clauden’s

informal briefs challenge only the district court’s dismissal of her due process claim for

failure to state a claim and dismissal as untimely of her claims for wrongful termination,

hostile work environment, and retaliation under Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e to 2000e-17. Clauden therefore has forfeited appellate review of the

remainder of the district court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”).

       Turning to Clauden’s preserved claims, we have reviewed the record and find no

reversible error. Accordingly, we affirm as to these issues for the reasons stated by the

district court. Clauden v. Southside Cmty. Servs. Bd., No. 3:19-cv-00601-JAG (E.D. Va.

May 1, 2020); see also Ott v. Md. Dep’t of Pub. Safety & Corr. Servs., 909 F.3d 655, 660-

61 (4th Cir. 2018) (discussing equitable tolling); Cannon v. Village of Bald Head Island,

891 F.3d 489, 501, 503 (4th Cir. 2018) (describing requirements of due process claim).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED



                                               2